Title: From Thomas Jefferson to Bernard Peyton, 17 May 1826
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 17. 26.
I have so entirely left all my affairs to Jefferson that I know almost nothing of them. I am uninformed whether our tobo from Bedford is all down or our flour from here. before he went away, I stated to him that we should have to make the ordinary and current call on you. he told me I might do it, as he had made provn with you on that subject. my quarterly bills are now due and must be drawn for in 2. or 3. days. one in favor of Raphael will be for about 170.D. the other to Heiskell about 100.D. having now to take on myself the clothing Etc of the family, heretofore furnished by mr Randolph, and dealing at our 2. cheapest, but ready money stores, my quarterly bills are consequently larger. I hope in god we shall  ere long be on a different footing.affectly yoursTh: J